ORDER

PER CURIAM.
Ralph Harper appeals from his conviction of attempted robbery, Section 564.011 RSMo 1994, first degree assault, Section 565.050 RSMo 994, and armed criminal action, Section 571.015 RSMo 1994. Appellant was sentenced to fifteen years imprisonment for Count I, a concurrent term of twenty years imprisonment for Count II and a consecutive term of three years imprisonment for Count III. This appeal is consolidated with an appeal from the denial of his Rule 29.15 motion for post-conviction relief.
We have read the briefs, reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. The judgment of conviction is affirmed. Rule 30.25(b). The denial of post-conviction relief is affirmed. Rule 84.16.(b).